Exhibit 10.79

Separation Agreement and General Release

Mr. Tim Oliver and MEMC

Page 1

SEPARATION AGREEMENT

AND GENERAL RELEASE

This Separation Agreement and General Release (“Agreement”) is made and entered
into by and between Tim Oliver (“Mr. Oliver”) on one hand, and MEMC Electronic
Materials, Inc. on the other. In consideration of the following promises, the
parties agree as follows:

1. Termination of Employment/Active Employment Period/Transition
Period/Severance Period

(a) Mr. Oliver acknowledges that he and MEMC made a decision on December 15,
2010 to separate. Pursuant to this Agreement, Mr. Oliver and MEMC have
determined that Mr. Oliver will: (a) remain on the MEMC payroll and will
continue to work for MEMC between December 15, 2010 and January 31, 2011, the
“Active Employment Period,” and (b) remain on the MEMC payroll for a transition
period between February 1, 2011 and March 31, 2011, the “Transition Period,”
during which Mr. Oliver agrees that he will, without further compensation other
than as set forth in this Agreement, be available to assist MEMC as reasonably
requested by MEMC at mutually agreeable time(s) and places(s) regarding
activities pertaining to his prior responsibilities with MEMC and do such other
things as are reasonably requested by MEMC to provide for an orderly transition
of his employment responsibilities. Such Transition Period services shall be
provided by Mr. Oliver in his capacity as an employee of MEMC (or former
employee of MEMC) and shall be at such times and of such scope as are reasonably
requested by MEMC. These Transition Period services will not exceed fifteen
hours (15) hours per week. The obligations of Mr. Oliver to provide assistance
under this Paragraph 1(a) shall terminate in the event of Mr. Oliver’s death or
incapacity. If Mr. Oliver chooses not to sign this Agreement, then he will not
receive the benefits of this Agreement and his employment will terminate
immediately (the “Termination Date”); otherwise, if Mr. Oliver chooses to sign
and abide by this Agreement, the “Termination Date” is the last date of the
Transition Period (March 31, 2011). Except as provided herein, Mr. Oliver will
receive no other wages, payments, or benefits of any kind after the Termination
Date.

(b) Assuming Mr. Oliver works through and completes the Active Employment Period
and Transition Period, MEMC is required, pursuant to this Agreement, to offer
Mr. Oliver the opportunity to sign the Continuation Severance Agreement and
General Release, attached as Exhibit A (“Continuation Agreement”), which would
allow Mr. Oliver to continue on MEMC’s payroll for a severance period commencing
April 1, 2011 and ending March 31, 2012 (the “Severance Period”). MEMC may only
terminate Mr. Oliver’s employment during the Active Employment Period or the
Transition Period for any illegal or other gross insubordinate acts.

2. Acknowledgements.

(a) Mr. Oliver affirms that he has reported all hours worked as of the date he
signs this Agreement (the “Date of Agreement”) and has received all
compensation, wages, bonuses,



--------------------------------------------------------------------------------

Separation Agreement and General Release

Mr. Tim Oliver and MEMC

Page 2

 

 

 

 

commissions and benefits to which he is entitled, except that any unused paid
time off (PTO) Mr. Oliver has remaining as of the end of the Transition Period,
and which has not been paid as of the Transition Period, shall be paid in a lump
sum at the next normal salaried payroll cycle date after the Transition Period
ends, subject to all withholdings and deductions currently applicable to
compensation received by an employee of MEMC.

(b) Before the Termination Date, Mr. Oliver may have been a participant in
incentive or bonus plan(s) of MEMC, including but not limited to any 2010 Annual
Incentive Plan(s). Both parties agree and acknowledge that Mr. Oliver may be
entitled to an Annual Inventive Plan (“AIP”) bonus for 2010, based on the
determination of the Compensation Committee and MEMC Board of Directors as to
whether the performance targets previously established for Mr. Oliver have been
met. Such bonus for Mr. Oliver will be no less than 50% of the target payout and
will be paid out at the same time AIP bonuses are paid out for all existing MEMC
executive employees receiving a 2010 AIP bonus, but in any event on or before
July 1, 2011. Mr. Oliver understands and agrees he is not eligible for any 2011
Annual Incentive Plan(s), or any other bonus or incentive plan(s).

(c) Both parties agree and acknowledge that Mr. Oliver is not entitled to any
payments, earned or unearned, accrued or unaccrued, under any employment
agreement or other agreement with MEMC to which Mr. Oliver is a party, including
his employment agreement with MEMC dated November 2, 2009 (the “Employment
Agreement”), which is attached, or his offer letter with MEMC, dated October 5,
2009 (the “Offer Letter”).

(d) Both parties agree and acknowledge that pursuant to certain equity incentive
plans or other stock option or restricted stock unit (“RSU”) agreements of MEMC,
MEMC has granted Mr. Oliver options to purchase shares of common stock and RSUs
of MEMC. Any stock options or RSUs granted to Mr. Oliver that are not vested as
of the Termination Date shall be forfeited. Any stock options or RSUs granted to
Mr. Oliver that are vested as of the Termination Date shall remain exercisable
for 90 days after the Termination Date in accordance with the terms of such
options or RSUs. Such stock options and RSUs shall also be subject to all other
terms of the applicable stock option and RSU agreements. Mr. Oliver understands
and agrees that he has no right or entitlement to any other shares, options or
units pursuant to any other agreement with the Company.

(e) Mr. Oliver affirms that he has been granted any leaves to which he was
entitled under the Family and Medical Leave Act, or any other leave or
disability accommodation laws.

(f) Mr. Oliver affirms that he has no known workplace injuries or occupational
diseases.

(g) Mr. Oliver affirms that he has not divulged any MEMC proprietary or
confidential information, and will continue to maintain the confidentiality of
such information pursuant to his Employment Agreement.

 



--------------------------------------------------------------------------------

Separation Agreement and General Release

Mr. Tim Oliver and MEMC

Page 3

 

 

 

 

(h) Mr. Oliver further affirms that he has not been or is not being retaliated
against for reporting any allegations of wrongdoing by MEMC or its officers,
including any allegations of corporate fraud.

(i) MEMC affirms that Mr. Oliver is not responsible for repayment of any
relocation allowances or temporary housing allowance paid by MEMC or the sign-on
bonus in connection with his October 5, 2009 offer letter (“Offer Letter”) or
employment with MEMC.

3. Severance Consideration. In connection with Mr. Oliver’s termination, MEMC
and Mr. Oliver have agreed to settle all matters relating to Mr. Oliver’s
employment relationship with MEMC and the termination of such relationship. In
exchange for Mr. Oliver’s promises and obligations herein, the parties agree as
follows:

(a) Pay. Mr. Oliver will continue on MEMC’s normal salaried payroll during the
Active Employment Period and Transition Period, whether Mr. Oliver accepts other
employment during the Active Employment Period or Transition Period or not,
receiving his regular compensation, at the rate that was in effect on the Date
of this Agreement, during that time, which will all be subject to all
withholding and deductions currently applicable to compensation received by an
employee of MEMC, but without any 401(k) contributions being deducted. In the
event of Mr. Oliver’s death or incapacity during the Active Employment Period or
Transition Period, the remainder of Mr. Oliver’s compensation for the Active
Employment Period and Transition Period will be paid out in a lump sum to the
person(s), trust(s) or estate designated by Mr. Oliver in writing to receive any
such benefits in the event of his death or incapacity; and, subject to the
appropriate personal representative of Mr. Oliver or of his trust or estate, or
the person designated by Mr. Oliver to receive such benefits, executing a
suitable release, MEMC shall pay to Mr. Oliver’s personal representative, the
representative of his trust or estate, or the person designated by him to
receive such benefits, a lump sum amount equal to the compensation Mr. Oliver
would be entitled to receive during the Severance Period if he entered into the
Continuation Agreement.

(b) Benefits. Except as otherwise set forth herein, Mr. Oliver shall have
continued eligibility for all benefit programs (as those plans may exist from
time to time) at the benefit level that was in effect for Mr. Oliver as of the
effective date of this Agreement, through the end of March 2011, provided that
Mr. Oliver contributes the same amount for such benefit coverage as similarly
situated employees and provided further that MEMC continues to provide such
coverage for active non-union employees, but Mr. Oliver will not continue to
receive or accrue any additional PTO, such as vacation days and holidays, or
401(k) contributions by the Company after the Active Employment Period ends. In
the event Mr. Oliver accepts new employment during the Active Employment Period
or Transition Period, Mr. Oliver shall notify MEMC immediately (and in any event
before beginning his new employment), and such benefits provided

 



--------------------------------------------------------------------------------

Separation Agreement and General Release

Mr. Tim Oliver and MEMC

Page 4

 

 

 

 

under this section shall cease, although Mr. Oliver may be eligible for COBRA
coverage in accordance with law and MEMC benefit plan rules. In the event of
Mr. Oliver’s death during the Active Employment Period or Transition Period, his
dependents shall be offered COBRA coverage in accordance with law and applicable
MEMC policy.

The payments and benefits provided herein are made in lieu of any and all
payments or benefits that might otherwise be available to Mr. Oliver arising out
of his employment with MEMC, excluding Mr. Oliver’s non-forfeitable rights to
his accrued benefits (within the meaning of Sections 203 and 204 of ERISA), if
any, under the MEMC Pension Plan and the MEMC Retirement Savings Plan, as such
plans may be hereafter amended, and Mr. Oliver’s right, if any, to continued
COBRA coverage. Mr. Oliver acknowledges and agrees that the payments and
benefits provided herein are in full settlement of his employment relationship,
Employment Agreement, Offer Letter, and termination from employment with MEMC.

4. Mr. Oliver’s Agreement Not to File Suit. In consideration of the payments and
benefits set out in Paragraph 3 above, Mr. Oliver agrees for himself and on
behalf of, as applicable, his heirs, beneficiaries, executors, administrators,
successors, assigns, and anyone claiming through or under any of the foregoing
(collectively “Releasors”), that he will not file or otherwise submit any,
claim, complaint or action to any court, or any other forum, (nor will he permit
any person, group of persons, or organization to take such action on his behalf
except as otherwise provided by law) against MEMC, nor file or otherwise submit
any such claim, complaint or action against any subsidiary, affiliate or parent
company of MEMC, or against any officer, agent, employee, successor or assign of
MEMC (or of any such subsidiary, affiliate or parent company of MEMC)
(collectively “Releasees”), arising out of any action or non-action on the part
of MEMC or on the part of any such above-referenced entity or any officer, agent
or employee of MEMC or of any such entity for any act or event that occurred on
or prior to the Date of Agreement. Said claims, complaints and actions include,
but are not limited to (a) any breach of an actual or implied contract of
employment between Mr. Oliver and MEMC, (b) any claim of unjust, wrongful, or
tortious discharge (including any claim of fraud, negligence, whistle blowing,
or intentional infliction of emotional distress), (c) any claim of defamation or
other common-law action, (d) any claim of violations arising under the Civil
Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq., 42 U.S.C. § 1981,
the Age Discrimination in Employment Act, 29 U.S.C. §§ 621, et seq., the
Americans with Disabilities Act, 42 U.S.C. §§ 12101, et seq., the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq., the Rehabilitation
Act of 1973, as amended, 29 U.S.C. §§ 701, et seq., the Employee Retirement
Income Security Act (“ERISA”), 29 U.S.C. §§ 1001, et seq., the Worker Adjustment
and Retraining Notification Act (“WARN”), 29 U.S.C. §§ 2101, et seq., the Older
Worker Benefit Protection Act (“OWBPA”) 29 U.S.C. §§ 621, et seq., and (e) all
other claims arising under any other law, regulation or ordinance in the USA.
Notwithstanding the foregoing, nothing in this Agreement prevents Mr. Oliver
from filing a charge with the Equal Employment Opportunity Commission (the
“EEOC”) or participating in any investigation or proceeding conducted by the
EEOC; however, Mr. Oliver understands and agrees that he is waiving any right to
receive any

 



--------------------------------------------------------------------------------

Separation Agreement and General Release

Mr. Tim Oliver and MEMC

Page 5

 

 

 

 

monetary relief or other personal relief as a result of such EEOC proceeding or
any subsequent legal action brought by him, the EEOC, or any other party.

5. Mr. Oliver’s Release of Claim. In consideration of the payments and benefits
set out in Paragraph 3 above, Mr. Oliver agrees for himself and all Releasors,
to release and forever discharge MEMC and all Releasees from any and all
matters, claims, demands, damages, causes of action, debts, liabilities,
controversies, judgments and suits of every kind and nature whatsoever,
foreseen, unforeseen, known or unknown, including claims, complaints and actions
described in Paragraph 4, which have arisen or could arise between Mr. Oliver
and/or Releasors, on the one hand, and MEMC and/or Releasees, on the other hand,
from matters which occurred on or prior to the Date of Agreement, which matters
include, but are not limited to, Mr. Oliver’s employment with MEMC and his
termination of employment from MEMC. Mr. Oliver agrees that he has not assigned
to any third party any matter, claim, demand, damage, debt, cause of action,
liability, controversy, judgment, and suit released or waived hereunder.
Furthermore, Mr. Oliver will not accept any proceeds from any suit, claim or
action, which any third party may bring on his behalf.

6. Obligations under Employment Agreement. Mr. Oliver agrees that he has
continuing obligations to MEMC pursuant to the Employment Agreement, a copy of
which is attached as Exhibit B, and this Agreement. Any violation of those
obligations by Mr. Oliver constitutes a material breach of this Agreement and
subjects Mr. Oliver to forfeiture of all benefits and payments pursuant to this
Agreement. MEMC expressly reserves the right to pursue all other legal and
equitable remedies available to MEMC by virtue of any breach of the Employment
Agreement or any promise made in this Agreement, including Paragraph 10 below.

7. Mutual Non-Disparagement

Mr. Oliver represents that he will not, in any way, disparage MEMC or any
subsidiary, affiliate or parent of MEMC, or any officer, agent, employee,
customer, successor assign of any of them, or make or solicit any comments,
statements or the like to the media or to others that may be considered to be
derogatory or detrimental to the good name or business reputation of any of the
aforementioned persons or entities. MEMC represents that MEMC, its officers and
directors will not, in any way, disparage Mr. Oliver or make or solicit any
comments, statements or the like to the media or to others that may be
considered to be derogatory or detrimental to the good name or business
reputation of Mr. Oliver.

8. No Admission of Wrongdoing. The parties agree that nothing in this Agreement
is an admission of any wrongdoing by either party.

9. Return of MEMC Property. Mr. Oliver agrees to return to MEMC all property in
his possession that belongs to MEMC.

 



--------------------------------------------------------------------------------

Separation Agreement and General Release

Mr. Tim Oliver and MEMC

Page 6

 

 

 

 

10. CONFIDENTIALITY OF AGREEMENT. MR. OLIVER AGREES TO KEEP THE TERMS OF THIS
AGREEMENT CONFIDENTIAL EXCEPT AS HE MIGHT BE LAWFULLY COMPELLED TO GIVE
TESTIMONY BY A COURT OF COMPETENT JURISDICTION OR AS HE MAY BE REQUIRED BY LAW,
REGULATION, GOVERNMENTAL AUTHORITY OR SIMILAR BODY TO DISCLOSE. THIS MEANS THAT
EXCEPT AS STATED ABOVE, HE WILL NOT, AT ANY TIME, TALK ABOUT, WRITE ABOUT OR
OTHERWISE PUBLICIZE THIS AGREEMENT, OR ITS NEGOTIATION, EXECUTION OR
IMPLEMENTATION, EXCEPT (A) WITH AN ATTORNEY WHO MAY BE ADVISING HIM IN
CONNECTION WITH THIS AGREEMENT; (B) WITH A FINANCIAL CONSULTANT OR EXECUTIVE
OUTPLACEMENT COUNSELOR; (C) WITH HIS SPOUSE; (D) WITH ANY TAXING AUTHORITIES;
(E) AS NECESSARY TO ENFORCE THIS AGREEMENT; OR (F) WITH RESPECT TO THE FACTUAL
INFORMATION CONTAINED IN PARAGRAPH 1 AND 2 HEREOF AND THE CONTINUING OBLIGATIONS
OF MR. OLIVER UNDER THE EMPLOYMENT AGREEMENT, PROVIDED THAT SAID PERSONS TO WHOM
DISCLOSURE IS PERMITTED PURSUANT TO (A), (B) AND (C) OF THIS PARAGRAPH 10
PROMISE TO KEEP THE INFORMATION THAT MAY BE REVEALED TO THEM CONFIDENTIAL AND
NOT TO DISCLOSE IT TO OTHERS. FOR AVOIDANCE OF DOUBT, MR. OLIVER MAY DISCLOSE TO
ANY ACTUAL OR POTENTIAL NEW EMPLOYER THE CONTENTS OF THE EMPLOYMENT AGREEMENT
AND OF THOSE PORTIONS OF THIS AGREEEMENT, AND OF THE CONTINUATION AGREEMENT IF
HE ENTERS INTO IT, AS HE REASONABLY DEEMS NECESSARY TO INFORM SUCH ACTUAL OR
POTENTIAL NEW EMPLOYER OF OBLIGATIONS HE CONTINUES TO OWE TO MEMC PURSUANT TO
THE EMPLOYMENT AGREEMENT, THIS AGREEMENT, OR THE CONTINUATION AGREEMENT IF HE
ENTERS INTO IT.

11. Arbitration. Except for the enforcement of any rights to equitable relief,
Mr. Oliver and MEMC agree that any dispute, controversy or claim (between
Mr. Oliver and MEMC) arising out of, based upon or relating to this Agreement or
its breach, whether denominated as torts or contract claims or as statutory or
regulatory claims (including claims for discrimination or discharge based upon
race, sex, age, religion, disability or other prohibited grounds), whether
arising before, during or after termination of Mr. Oliver’s employment, and also
including any dispute about whether any particular controversy is arbitrable
under the terms of this Paragraph, shall be resolved by binding arbitration
before one (1) arbitrator. Procedurally, but not substantively, the arbitration
will be governed by the then current Rules for Resolution of Employment Disputes
of the American Arbitration Association (i.e., only the procedural arbitration
rules will be used in any such arbitration, but not the substantive arbitration
rules). Any arbitration herein would be held in St. Louis County, Missouri.
Judgment on an arbitration award rendered by the Arbitrator may be entered in
any court having jurisdiction thereof. Subject to Paragraph 15 hereof, the
Arbitrator shall have the authority to award costs of the Arbitration (including
attorney’s fees) in a manner consistent with the controlling substantive law of
the claim at issue. Subject to Paragraph 15 hereof, the Arbitrator

 



--------------------------------------------------------------------------------

Separation Agreement and General Release

Mr. Tim Oliver and MEMC

Page 7

 

 

 

 

shall have the authority to award damages (or other relief) consistent with the
substantive law of the claim being asserted.

12. KNOWING AND VOLUNTARY AGREEMENT. MR. OLIVER HEREBY REPRESENTS, DECLARES AND
AGREES THAT HE VOLUNTARILY ACCEPTS THE PROVISIONS OF THIS AGREEMENT FOR THE
PURPOSE OF MAKING A FULL AND FINAL COMPROMISE AND SETTLEMENT OF ALL MATTERS
RELATING TO MR. OLIVER’S EMPLOYMENT RELATIONSHIP WITH MEMC AND ITS TERMINATION.
MR. OLIVER IS ADVISED TO CONSULT AN ATTORNEY. MR. OLIVER UNDERSTANDS THE EFFECT
OF SIGNING THIS AGREEMENT.

13. Entire Agreement. This Agreement, when signed, including any Exhibits,
contains the entire agreement between the parties and, except as specifically
referenced herein, there are no other understandings or agreements, written or
oral, between them on the subject except as expressly stated herein. This
Agreement, except as specifically referenced herein, fully supersedes and amends
any and all prior agreements or understandings, if any, between Mr. Oliver and
MEMC on any matter that is addressed in this Agreement. This Agreement expressly
does not supersede or affect the rights and obligations of the parties pursuant
to that certain Indemnification Agreement dated as of November 2, 2009 between
Mr. Oliver and MEMC, a copy of which is attached as Exhibit C. This Agreement
cannot be amended or modified except by a written document signed by both an
executive officer of MEMC and Mr. Oliver. Separate copies of this document shall
constitute original documents which may be signed separately, but which together
will constitute one single agreement.

14. Governing Law, Invalidity of Provisions. This Agreement shall be construed
and governed by the substantive laws of the State of Missouri (except its laws
and decisions regarding conflicts of law, which shall be disregarded in their
entirety). If any part or provision of this Agreement is determined to be
invalid or unenforceable under applicable law, the validity or enforceability of
the remaining provisions shall be unaffected. To the extent that any provision
of this Agreement is adjudicated to be invalid or unenforceable because it is
overbroad, that provision shall not be void, but rather shall be limited only to
the extent required by applicable law and enforced as so limited.

15. Consequences of Violation of this Agreement. If it is finally determined by
a court or arbitrator that a party has violated any of its promises contained in
this Agreement, then such party shall reimburse the other party for all
reasonable costs incurred by the other party, including reasonable attorneys’
fees, in enforcing or defending its rights under this Agreement. If a court or
arbitrator does not specifically find that a party has violated any of its
promises contained in this Agreement, then such court or arbitrator may not
award such costs or fees against such party.

16. Severance Offer Expiration. Mr. Oliver acknowledges that he received this
Agreement on December 17, 2010. Mr. Oliver acknowledges that he has been given
the

 



--------------------------------------------------------------------------------

Separation Agreement and General Release

Mr. Tim Oliver and MEMC

Page 8

 

 

 

 

opportunity to take more than thirty (30) days within which to consider this
Agreement before making a decision to sign this Agreement. If Mr. Oliver does
not sign this Agreement and return to Scott Weisberg of MEMC the original
Agreement signed by him, pursuant to the terms set forth herein, on or before
5:00 p.m. Central Standard Time on January 26, 2011, the severance offer
represented by this Agreement shall be deemed withdrawn and this Agreement shall
be null and void, and of no further effect.

17. Consideration Period, Revocation Period, and Effective Date. This Agreement
shall not be effective until seven (7) calendar days after the date Mr. Oliver
signs and delivers this Agreement to MEMC. During this seven-day period (the
“Revocation Period”), Mr. Oliver may revoke this Agreement by giving written
notice to Scott Weisberg of MEMC at 501 Pearl Drive (City of O’Fallon), St.
Peters, Missouri 63376, that Mr. Oliver has decided to revoke the Agreement (the
“Revocation Notice”). If no such Revocation Notice is timely presented by
Mr. Oliver, this Agreement shall be fully effective and binding upon the parties
in accordance with its terms on the eighth (8th) calendar day after the date
that Mr. Oliver signed and delivered this Agreement to MEMC (“Effective Date”).

18. Effect of Failure to Deliver Agreement or Revocation. If Mr. Oliver fails to
deliver a properly signed original of this Agreement so that it is received by
Scott Weisberg of MEMC by 5:00 p.m. Central Standard Time on January 26, 2011,
or if Mr. Oliver revokes this Agreement the Revocation Period, then this
Agreement is void and of no effect, and Mr. Oliver will not be entitled to the
benefits of this Agreement, including those set forth in Paragraph 3.

19. Binding Agreement and Assignment. This Agreement shall be binding upon and
inure to the benefit of Mr. Oliver and the Releasees, and to MEMC and the
Releasors; further, this Agreement and the benefits provided hereunder are not
assignable by Mr. Oliver without MEMC’s express written consent.

20. By signing this Agreement, Mr. Oliver acknowledges:

(a) HE HAS READ THIS AGREEMENT COMPLETELY.

(b) HE HAS HAD AN OPPORTUNITY TO CONSIDER THE TERMS OF THIS AGREEMENT.

(c) HE HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY OF HIS CHOOSING PRIOR TO
EXECUTING THIS AGREEMENT.

(d) HE KNOWS THAT HE IS GIVING UP IMPORTANT LEGAL RIGHTS BY SIGNING THIS
AGREEMENT.

(e) HE UNDERSTANDS AND MEANS EVERYTHING THAT HE HAS SAID IN THIS AGREEMENT, AND
HE AGREES TO ALL ITS TERMS.

 



--------------------------------------------------------------------------------

Separation Agreement and General Release

Mr. Tim Oliver and MEMC

Page 9

 

 

 

 

(f) HE IS NOT RELYING ON MEMC OR ANY REPRESENTATIVE OF MEMC TO EXPLAIN THIS
AGREEMENT OR HIS RIGHTS TO HIM.

(g) HE HAS HAD AN OPPORTUNITY TO CONSULT AN ATTORNEY AND OTHER ADVISORS TO
EXPLAIN THIS AGREEMENT AND ITS CONSEQUENCES TO HIM BEFORE HE SIGNED IT, AND HE
HAS AVAILED HIMSELF OF THIS OPPORTUNITY TO WHATEVER EXTENT HE DESIRED.

(h) HE HAS SIGNED THIS AGREEMENT VOLUNTARILY AND ENTIRELY OF HIS OWN FREE WILL
WITHOUT ANY PRESSURE FROM MEMC OR ANY REPRESENTATIVE OF MEMC.

IN WITNESS WHEREOF, the undersigned parties have signed this Agreement.

 

    MEMC ELECTRONIC MATERIALS, INC.       By:   /s/ Scott Weisberg        

Scott Weisberg

Senior Vice President Human Resources

    TIM OLIVER   Date: 1/19/2011     /s/ Timothy C. Oliver       (Mr. Oliver’s
Signature)

DESIGNATION

Pursuant to Section 3(a), I, Tim Oliver designate Kimberly B. Oliver as the
person(s), trust(s) or estate entitled to receive a lump sum pursuant to
Section 3(a) of the Agreement in the event of my death or complete incapacity.

 

    TIM OLIVER   Date: 1/19/2011       /s/ Timothy C. Oliver         (Mr.
Oliver’s Signature)

 



--------------------------------------------------------------------------------

Separation Agreement and General Release

Mr. Tim Oliver and MEMC

Page 10

 

 

 

 

Exhibit A

Continuation Severance Agreement

And General Release

This Continuation Separation Agreement and General Release (“Continuation
Agreement”) is made and entered into by and between Tim Oliver (“Mr. Oliver”) on
one hand, and MEMC Electronic Materials, Inc. on the other and continues the
general releases contained in the Separation Agreement and General Release, to
which this Continuation Agreement is attached as Exhibit A, through the date of
Mr. Oliver’s signature below. In consideration of the following promises, the
parties agree as follows:

1. Severance Period

Having completed the Active Employment Period and Transition Period (as each are
defined in the Severance Agreement and General Release), as provided by this
Continuation Agreement, Mr. Oliver will remain on MEMC’s payroll for a severance
period from April 1, 2011 to March 31, 2012 (the “Severance Period”). During the
Severance Period, Mr. Oliver agrees that he will, without further compensation
other than as set forth in this Continuation Agreement, be available to assist
MEMC as reasonably requested by MEMC at mutually agreeable time(s) and places(s)
regarding activities pertaining to his prior responsibilities with MEMC and do
such other things as are reasonably requested by MEMC to provide for an orderly
transition of his employment responsibilities. Such services shall be provided
by Mr. Oliver in his capacity as an employee of MEMC (or former employee of
MEMC) and shall be at such times and of such scope as are reasonably requested
by MEMC. These services will not exceed five hours (5) hours per week. The
obligations of Mr. Oliver to provide assistance under this Paragraph 1shall
terminate in the event of Mr. Oliver’s death or incapacity.

2. Acknowledgements.

Mr. Oliver affirms that all of the Acknowledgements he affirmed in the
Separation Agreement and General Release are still true and valid as of the date
he signs this Continuation Agreement (the “Date of Continuation Agreement”).

3. Severance Consideration. Having completed the Active Employment Period and
Transition Period, MEMC and Mr. Oliver have agreed to settle all matters
relating to Mr. Oliver’s employment relationship with MEMC during the Active
Employment Period and Transition Period, and any other outstanding matters
related to his termination that were not already settled as a result of the
Separation Agreement and General Release. In exchange for Mr. Oliver’s promises
and obligations herein, the parties agree as follows:

(a) Severance Period/Pay. Mr. Oliver will continue on MEMC’s normal salaried
payroll during the Severance Period, whether Mr. Oliver accepts other employment
during the Severance Period or not, receiving his regular compensation, at

 



--------------------------------------------------------------------------------

Separation Agreement and General Release

Mr. Tim Oliver and MEMC

Page 11

 

 

 

 

the rate that was in effect on the Date of the Separation Agreement and General
Release, during that time, which will all be subject to all withholding and
deductions currently applicable to compensation received by an employee of MEMC,
but without any 401(k) contributions being deducted. In the event of
Mr. Oliver’s death or incapacity during the Severance Period, the remainder of
Mr. Oliver’s compensation for the Severance Period will be paid out in a lump
sum to the person(s), trust(s) or estate designated by Mr. Oliver in writing to
receive any such benefits in the event of his death or incapacity.

(b) Benefits. Except as otherwise set forth herein, Mr. Oliver shall have
continued eligibility for all benefit programs (as those plans may exist from
time to time), at the benefit level that was in effect for Mr. Oliver as of the
Termination Date, through the end of March 2012, provided that Mr. Oliver
contributes the same amount for such benefit coverage as similarly situated
employees and provided further that MEMC continues to provide such coverage for
active non-union employees, but Mr. Oliver will not continue to receive or
accrue any additional PTO, such as vacation days and holidays, or 401(k)
contributions by the Company during the term of this Continuation Agreement or
after. In the event Mr. Oliver accepts new employment during the Severance
Period, Mr. Oliver shall notify MEMC immediately (and in any event before
beginning his new employment), and such benefits provided under this section
shall cease, although Mr. Oliver may be eligible for COBRA coverage in
accordance with law and MEMC benefit plan rules. In the event of Mr. Oliver’s
death during the Severance Period, his dependents shall be offered COBRA
coverage in accordance with law and applicable MEMC policy.

(c) Relocation Assistance. MEMC will provide relocation assistance in the event
Mr. Oliver initiates a move away from St. Louis before September 1, 2011 and
such relocation is not reimbursed or covered by a corporate relocation package
offered by a company or other entity hiring Mr. Oliver. Such relocation
assistance shall consist of (a) reimbursement for reasonable costs of movement
of household goods, not to exceed $35,000 and (b) coverage of reasonable closing
costs and transactional fees related to the sale of Mr. Oliver’s St. Louis home,
not to exceed $120,000. As a prerequisite to receiving the above-described
relocation assistance, Mr. Oliver must submit detailed receipts to MEMC
indicating the service, price of service, and date of service (indicating the
move was initiated before September 1, 2011), as well as proof that another
corporate relocation package is not covering the move.

The payments and benefits provided herein are made in lieu of any and all
payments or benefits that might otherwise be available to Mr. Oliver arising out
of his employment with MEMC, excluding Mr. Oliver’s non-forfeitable rights to
his accrued benefits (within the meaning of Sections 203 and 204 of ERISA), if
any, under the MEMC Pension Plan and the MEMC Retirement Savings Plan, as such
plans may be hereafter amended, and Mr. Oliver’s right, if any, to continued
COBRA coverage. Mr. Oliver acknowledges and agrees that the payments and
benefits provided herein are in full settlement of his employment relationship,

 



--------------------------------------------------------------------------------

Separation Agreement and General Release

Mr. Tim Oliver and MEMC

Page 12

 

 

 

 

Employment Agreement or Offer Letter (as both are defined in the Separation
Agreement and General Release) and termination from employment with MEMC.

4. Mr. Oliver’s Agreement Not to File Suit. In consideration of the payments and
benefits set out in Paragraph 3 above, Mr. Oliver agrees for himself and on
behalf of, as applicable, his heirs, beneficiaries, executors, administrators,
successors, assigns, and anyone claiming through or under any of the foregoing
(collectively “Releasors”), that he will not file or otherwise submit any,
claim, complaint or action to any court, or any other forum, (nor will he permit
any person, group of persons, or organization to take such action on his behalf
except as otherwise provided by law) against MEMC, nor file or otherwise submit
any such claim, complaint or action against any subsidiary, affiliate or parent
company of MEMC, or against any officer, agent, employee, successor or assign of
MEMC (or of any such subsidiary, affiliate or parent company of MEMC)
(collectively “Releasees”), arising out of any action or non-action on the part
of MEMC or on the part of any such above-referenced entity or any officer, agent
or employee of MEMC or of any such entity for any act or event that occurred
between the date Mr. Oliver signed the Separation Agreement and General Release
and the Date of Continuation Agreement. Said claims, complaints and actions
include, but are not limited to (a) any breach of an actual or implied contract
of employment between Mr. Oliver and MEMC, (b) any claim of unjust, wrongful, or
tortious discharge (including any claim of fraud, negligence, whistle blowing,
or intentional infliction of emotional distress), (c) any claim of defamation or
other common-law action, (d) any claim of violations arising under the Civil
Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq., 42 U.S.C. § 1981,
the Age Discrimination in Employment Act, 29 U.S.C. §§ 621, et seq., the
Americans with Disabilities Act, 42 U.S.C. §§ 12101, et seq., the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq., the Rehabilitation
Act of 1973, as amended, 29 U.S.C. §§ 701, et seq., the Employee Retirement
Income Security Act (“ERISA”), 29 U.S.C. §§ 1001, et seq., the Worker Adjustment
and Retraining Notification Act (“WARN”), 29 U.S.C. §§ 2101, et seq., the Older
Worker Benefit Protection Act (“OWBPA”) 29 U.S.C. §§ 621, et seq., and (e) all
other claims arising under any other law, regulation or ordinance in the USA.
Notwithstanding the foregoing, nothing in this Continuation Agreement prevents
Mr. Oliver from filing a charge with the Equal Employment Opportunity Commission
(the “EEOC”) or participating in any investigation or proceeding conducted by
the EEOC; however, Mr. Oliver understands and agrees that he is waiving any
right to receive any monetary relief or other personal relief as a result of
such EEOC proceeding or any subsequent legal action brought by him, the EEOC, or
any other party.

5. Mr. Oliver’s Release of Claim. In consideration of the payments and benefits
set out in Paragraph 3 above, Mr. Oliver agrees for himself and all Releasors,
to release and forever discharge MEMC and all Releasees from any and all
matters, claims, demands, damages, causes of action, debts, liabilities,
controversies, judgments and suits of every kind and nature whatsoever,
foreseen, unforeseen, known or unknown, including claims, complaints and actions
described in Paragraph 4, which have arisen or could arise between Mr. Oliver
and/or Releasors, on the one hand, and MEMC and/or Releasees, on the other hand,
from matters which occurred between the date Mr. Oliver signed the Separation
Agreement and General Release and the Date

 



--------------------------------------------------------------------------------

Separation Agreement and General Release

Mr. Tim Oliver and MEMC

Page 13

 

 

 

 

of Continuation Agreement, which matters include, but are not limited to,
Mr. Oliver’s employment with MEMC and his termination of employment from MEMC.
Mr. Oliver agrees that he has not assigned to any third party `any matter,
claim, demand, damage, debt, cause of action, liability, controversy, judgment,
and suit released or waived hereunder. Furthermore, Mr. Oliver will not accept
any proceeds from any suit, claim or action, which any third party may bring on
his behalf.

6. Obligations under Employment Agreement. Mr. Oliver agrees that he has
continuing obligations to MEMC pursuant to the Employment Agreement, a copy of
which is attached as Exhibit B, the Separation Agreement and General Release,
and this Continuation Agreement. Any violation of those obligations by
Mr. Oliver constitutes a material breach of this Continuation Agreement and
subjects Mr. Oliver to forfeiture of all benefits and payments pursuant to this
Continuation Agreement. MEMC expressly reserves the right to pursue all other
legal and equitable remedies available to MEMC by virtue of any breach of the
Employment Agreement or any promise made in the Separation Agreement and General
Release, or in this Continuation Agreement.

7. Reaffirmation of Mutual Non-Disparagement, No Admission of Wrongdoing, Return
of MEMC Property, and Confidentiality of Agreement

Mr. Oliver reaffirms his agreement to and understanding of Paragraphs 7, 8, 9,
10 of the Separation Agreement and General Release, and agrees that these
Paragraphs are specifically incorporated into this Continuation Agreement.

8. Arbitration. Except for the enforcement of any rights to equitable relief,
Mr. Oliver and MEMC agree that any dispute, controversy or claim (between
Mr. Oliver and MEMC) arising out of, based upon or relating to this Continuation
Agreement or its breach, whether denominated as torts or contract claims or as
statutory or regulatory claims (including claims for discrimination or discharge
based upon race, sex, age, religion, disability or other prohibited grounds),
whether arising before, during or after termination of Mr. Oliver’s employment,
and also including any dispute about whether any particular controversy is
arbitrable under the terms of this Paragraph, shall be resolved by binding
arbitration before one (1) arbitrator. Procedurally, but not substantively, the
arbitration will be governed by the then current Rules for Resolution of
Employment Disputes of the American Arbitration Association (i.e., only the
procedural arbitration rules will be used in any such arbitration, but not the
substantive arbitration rules). Any arbitration herein would be held in St.
Louis County, Missouri. Judgment on an arbitration award rendered by the
Arbitrator may be entered in any court having jurisdiction thereof. Subject to
Paragraph 12, the Arbitrator shall have the authority to award costs of the
Arbitration (including attorney’s fees) in a manner consistent with the
controlling substantive law of the claim at issue. Subject to Paragraph 12, the
Arbitrator shall have the authority to award damages (or other relief)
consistent with the substantive law of the claim being asserted.

 



--------------------------------------------------------------------------------

Separation Agreement and General Release

Mr. Tim Oliver and MEMC

Page 14

 

 

 

 

9. KNOWING AND VOLUNTARY AGREEMENT. MR. OLIVER HEREBY REPRESENTS, DECLARES AND
AGREES THAT HE VOLUNTARILY ACCEPTS THE PROVISIONS OF THIS CONTINUATION AGREEMENT
FOR THE PURPOSE OF MAKING A FULL AND FINAL COMPROMISE AND SETTLEMENT OF ALL
MATTERS RELATING TO MR. OLIVER’S EMPLOYMENT RELATIONSHIP WITH MEMC AND ITS
TERMINATION. MR. OLIVER IS ADVISED TO CONSULT AN ATTORNEY. MR. OLIVER
UNDERSTANDS THE EFFECT OF SIGNING THIS CONTINUATION AGREEMENT.

10. Entire Agreement. This Continuation Agreement, when signed, including any
Exhibits, and along with the Separation Agreement and General Release, contains
the entire agreement between the parties and, except as specifically referenced
herein, there are no other understandings or agreements, written or oral,
between them on the subject except as expressly stated herein. This Continuation
Agreement, except as specifically referenced herein, fully supersedes and amends
any and all prior agreements or understandings, if any, between Mr. Oliver and
MEMC on any matter that is addressed in this Continuation Agreement. This
Continuation Agreement expressly does not supersede or affect the rights and
obligations of the parties pursuant to that certain Indemnification Agreement
dated as of November 2, 2009 between Mr. Oliver and MEMC, a copy of which is
attached as Exhibit C. This Continuation Agreement cannot be amended or modified
except by a written document signed by both an executive officer of MEMC and
Mr. Oliver. Separate copies of this document shall constitute original documents
which may be signed separately, but which together will constitute one single
agreement.

11. Governing Law, Invalidity of Provisions. This Continuation Agreement shall
be construed and governed by the substantive laws of the State of Missouri
(except its laws and decisions regarding conflicts of law, which shall be
disregarded in their entirety). If any part or provision of this Continuation
Agreement is determined to be invalid or unenforceable under applicable law, the
validity or enforceability of the remaining provisions shall be unaffected. To
the extent that any provision of this Continuation Agreement is adjudicated to
be invalid or unenforceable because it is overbroad, that provision shall not be
void, but rather shall be limited only to the extent required by applicable law
and enforced as so limited.

12. Consequences of Violation of this Continuation Agreement. If it is finally
determined by a court or arbitrator that a party has violated any of its
promises contained in this Continuation Agreement, then such party shall
reimburse the other party for all reasonable costs incurred by the other party,
including reasonable attorneys’ fees, in enforcing or defending its rights under
this Continuation Agreement. If a court or arbitrator does not specifically find
that a party has violated any of its promises contained in this Continuation
Agreement, then such court or arbitrator may not award such costs or fees
against such party.

13. Severance Offer Expiration. Mr. Oliver acknowledges that he received this
Continuation Agreement on December 17, 2010. Mr. Oliver acknowledges that he has
been

 



--------------------------------------------------------------------------------

Separation Agreement and General Release

Mr. Tim Oliver and MEMC

Page 15

 

 

 

 

given the opportunity to take at least thirty (30) days within which to consider
this Agreement before making a decision to sign this Continuation Agreement.
Mr. Oliver will be offered the opportunity to sign this Continuation Agreement
between March 31, 2011 and April 7, 2011, if he should work through the Active
Employment Period and Transition Period which are both referenced in the
Separation Agreement and General Release, to which this Continuation Agreement
is attached as Exhibit A. If Mr. Oliver does not sign this Continuation
Agreement and return to Scott Weisberg of MEMC the original Continuation
Agreement signed by him, pursuant to the terms set forth herein, on or before
5:00 p.m. Central Standard Time on April 7, 2011, the severance offer
represented by this Continuation Agreement shall be deemed withdrawn and this
Continuation Agreement shall be null and void, and of no further effect.

14. Consideration Period, Revocation Period, and Effective Date. This
Continuation Agreement shall not be effective until seven (7) calendar days
after the date Mr. Oliver signs and delivers this Continuation Agreement to
MEMC. During this seven-day period (the “Revocation Period”), Mr. Oliver may
revoke this Continuation Agreement by giving written notice to Scott Weisberg of
MEMC at 501 Pearl Drive (City of O’Fallon), St. Peters, Missouri 63376, that
Mr. Oliver has decided to revoke the Continuation Agreement (the “Revocation
Notice”). If no such Revocation Notice is timely presented by Mr. Oliver, this
Continuation Agreement shall be fully effective and binding upon the parties in
accordance with its terms on the eighth (8th) calendar day after the date that
Mr. Oliver signed and delivered this Continuation Agreement to MEMC (“Effective
Date”).

15. Effect of Failure to Deliver Agreement or Revocation. If Mr. Oliver fails to
deliver a properly signed original of the Continuation Agreement so that it is
received by Scott Weisberg of MEMC by 5:00 p.m. Central Standard Time on
April 7, 2011, or if Mr. Oliver revokes this Continuation Agreement the
Revocation Period, then this Continuation Agreement is void and of no effect,
and Mr. Oliver will not be entitled to the benefits of this Continuation
Agreement, including those set forth in Paragraph 3.

16. Binding Agreement and Assignment. This Continuation Agreement shall be
binding upon and inure to the benefit of Mr. Oliver and the Releasees, and to
MEMC and the Releasors; further, this Continuation Agreement and the benefits
provided hereunder are not assignable by Mr. Oliver without MEMC’s express
written consent.

17. By signing this Continuation Agreement, Mr. Oliver acknowledges:

(a) HE HAS READ THIS CONTINUATION AGREEMENT COMPLETELY.

(b) HE HAS HAD AN OPPORTUNITY TO CONSIDER THE TERMS OF THIS CONTINUATION
AGREEMENT.

(c) HE HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY OF HIS CHOOSING PRIOR TO
EXECUTING THIS CONTINUATION AGREEMENT.

 



--------------------------------------------------------------------------------

Separation Agreement and General Release

Mr. Tim Oliver and MEMC

Page 16

 

 

 

 

(d) HE KNOWS THAT HE IS GIVING UP IMPORTANT LEGAL RIGHTS BY SIGNING THIS
CONTINUATION AGREEMENT.

(e) HE UNDERSTANDS AND MEANS EVERYTHING THAT HE HAS SAID IN THIS CONTINUATION
AGREEMENT, AND HE AGREES TO ALL ITS TERMR.

(f) HE IS NOT RELYING ON MEMC OR ANY REPRESENTATIVE OF MEMC TO EXPLAIN THIS
CONTINUATION AGREEMENT OR HIS RIGHTS TO HIM.

(g) HE HAS HAD AN OPPORTUNITY TO CONSULT AN ATTORNEY AND OTHER ADVISORS TO
EXPLAIN THIS CONTINUATION AGREEMENT AND ITS CONSEQUENCES TO HIM BEFORE HE SIGNED
IT, AND HE HAS AVAILED HIMSELF OF THIS OPPORTUNITY TO WHATEVER EXTENT HE
DESIRED.

(h) HE HAS SIGNED THIS CONTINUATION AGREEMENT VOLUNTARILY AND ENTIRELY OF HIS
OWN FREE WILL WITHOUT ANY PRESSURE FROM MEMC OR ANY REPRESENTATIVE OF MEMC.

IN WITNESS WHEREOF, the undersigned parties have signed this Continuation
Agreement.

 

    MEMC ELECTRONIC MATERIALS, INC.       By:   /s/ Scott Weisberg        

Scott Weisberg

Senior Vice President Human Resources

    TIM OLIVER   Date: 1/19/2011     /s/ Timothy C. Oliver       (Mr. Oliver’s
Signature)

DESIGNATION

Pursuant to Section 3(a), I, Tim Oliver designate Kimberly B. Oliver as the
person(s), trust(s) or estate entitled to receive a lump sum pursuant to
Section 3(a) of the Continuation Agreement in the event of my death or complete
incapacity.

 

    TIM OLIVER   Date: 1/19/2011       /s/ Timothy C. Oliver         (Mr.
Oliver’s Signature)

 